No.    12810

         IN THE SUPREME COURT O THE STATE O M N A A
                               F           F OTN

                                        1975



EDWARD J. SHELTON, J R . ,         D.O.,

                            P l a i n t i f f and A p p e l l a n t ,



BOARD O MEDICAL EXAMINERS ; and
       F
THE ATTORNEY GENERAL O THE STATE
                      F
O MONTANA,
 F

                            Defendants and Respondents.



Appeal from:      D i s t r i c t C o u r t of t h e F i r s t J u d i c i a l D i s t r i c t ,
                  Honorable Gordon R. B e n n e t t , J u d g e p r e s i d i n g .

Counsel o f Record:

     For Appellant :

            W i l l i a m Dee M o r r i s a r g u e d , Helena, Montana

     F o r Respondents:

            John Poston, argued, S p e c i a l A s s i s t a n t Attorney
             G e n e r a l , H e l e n a , Montana



                                                    Submitted:          J a n u a r y 1 6 , 1975

                                                       Decided :        ApR 2 8 1975
Filed:   b p 2 TI Ig/'g
             ~
M r . J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e Court.

        T h i s i s an a p p e a l from a judgment e n t e r e d i n t h e d i s t r i c t
c o u r t , Lewis and C l a r k County, a f f i r m i n g t h e Montana Medical
Board of ~ x a m i n e r s ' d e c i s i o n i n r e f u s i n g t o l i c e n s e p l a i n t i f f
D r . Edward J. S h e l t o n , J r . , t o p r a c t i c e medicine and s u r g e r y i n

Montana.        P l a i n t i f f ' s a p p l i c a t i o n was based on r e c i p r o c i t y , i n -
v o l v i n g t h e s t a t e s of Washington, Michigan and Kentucky.
        Dr.    Shelton r e c e i v e d h i s Doctor of Osteopathy d e g r e e i n
1958 from t h e College of O s t e o p a t h i c P h y s i c i a n s and Surgeons a t
Kansas C i t y , Missouri.             He a p p l i e d f o r a l i c e n s e t o p r a c t i c e un-
l i m i t e d medicine and s u r g e r y i n Montana i n 1971.                    A temporary
c o n d i t i o n a l l i c e n s e t o p r a c t i c e medicine and s u r g e r y was i s s u e d
pursuant t o s e c t i o n 66-1027(3), R.C.M.                   1947.       Such l i c e n s e was
c o n d i t i o n e d upon t h e i n f o r m a t i o n s u p p l i e d by Shelton b e i n g sub-
s t a n t i a t e d and v e r i f i e d by t h e ~ o a r d ' si n v e s t i g a t i o n and f u r t h e r ,
upon ~ h e l t o n ' spromise t h a t he would t a k e t h e r e q u i r e d s t a t e exam-
ination       when given i n December 1971.
        The Board made t h e n e c e s s a r y arrangements f o r S h e l t o n t o t a k e
t h e examination i n Helena i n December 1971.                           He f a i l e d t o a p p e a r on
t h e day t h e examination was scheduled, b u t l a t e r n o t i f i e d t h e Board
he had been t o o busy t o t a k e t h e examination i n December, b u t
promised he would do s o i n June 1972.                         Again, arrangements were
made f o r S h e l t o n t o t a k e t h e examination, b u t a g a i n he f a i l e d t o
appear.       The temporary, c o n d i t i o n a l l i c e n s e t o p r a c t i c e medicine
i s s u e d t o S h e l t o n was allowed t o e x p i r e i n October 1972.
        The F i r s t Regular S e s s i o n of t h e Forth-Third L e g i s l a t u r e of
Montana amended t h e Medical P r a c t i c e Act i n 1973.                         S e c t i o n 66-1025
was amended by adding a s u b s e c t i o n 6 , which p r o v i d e s :
        " ~ o l d e r sof t h e d e g r e e of d o c t o r of o s t e o p a t h y g r a n t e d
        i n 1955 o r b e f o r e w i l l be c e r t i f i e d o n l y on t h e b a s i s
        of t a k i n g and p a s s i n g t h e examination given by t h e de-
        partment, s u b j e c t t o s e c t i o n 828-1603. Holders of t h e
        degree of d o c t o r of osteopkithy g r a n t e d a f t e r 1955 w i l l
        b e c e r t i f i e d i n t h e same manner a s provided above f o r
        physicians."            (Emphasis s u p p l i e d . )
        Because of t h i s l e g i s l a t i v e enactment, e f f e c t i v e March 21,
1973, Shelton n o t i f i e d t h e Board he wished t o have h i s a p p l i c a t i o n
reevaluated.           The Board a g a i n a p p r i s e d him t h a t h i s a p p l i c a t i o n
was d e f i c i e n t i n s e v e r a l r e s p e c t s .   One o f t h e s e d e f i c i e n c i e s
was t h a t people he had named a s p e r s o n a l r e f e r e n c e s d i d n o t respond
t o t h e Board i n such a manner a s would e n a b l e t h e Board t o g i v e
Shelton a permanent l i c e n s e .                The Board a l s o advised him he would
b e r e q u i r e d t o t a k e t h e F l e x Examination, a s t a n d a r d medical exam-
i n a t i o n given n a t i o n a l l y and accepted by a m a j o r i t y of t h e s t a t e s .
The Board s t a t e d i t would waive t h e b a s i c s c i e n c e p o r t i o n o f t h a t
examination.           F u r t h e r , t h a t Shelton would b e r e q u i r e d t o pay t h e
$100 f e e a s r e q u i r e d by law and t o s i g n t h e a f f i d a v i t on h i s a p p l i -
c a t i o n , which was n e c e s s a r y f o r v e r i f i c a t i o n .
        O August 21, 1973, Shelton was a g a i n n o t i f i e d by t h e Board,
         n
t h i s time i n w r i t i n g , t h a t i t was r e f u s i n g t o a c c e p t h i s a p p l i c a t i o n
f o r r e c i p r o c i t y on t h e s e f o u r grounds:
        1.     Applicant f a i l e d t o pay t h e r e q u i r e d f e e .
        2.     Applicant f a i l e d t o v e r i f y h i s a p p l i c a t i o n .
        3.     The responses from perms named a s r e f e r e n c e s were
insufficient.
        4.     The a p p l i c a n t f a i l e d t o t a k e t h e F l e x Examination a s
r e q u i r e d by t h e Board.
        Contained i n t h e same n o t i c e of nonacceptance of h i s a p p l i c a t i o n
was a n o t i c e of h e a r i n g on t h e m a t t e r October-15, 1973 a t 10:OO a.m.
Shelton was i n t h e process of changing a t t o r n e y s a t t h i s time and
f o r t h i s r e a s o n t h e h e a r i n g was continued s e v e r a l times a t ~ h e l t o n ' s
r e q u e s t and was f i n a l l y h e l d on November 29, 1973.                    The e n t i r e
t r a n s c r i p t of such h e a r i n g was presented t o t h e Board a t i t s meeting
on December 8 , 1973.
         The November 29 h e a r i n g r e v e a l e d :              Shelton had f a i l e d t o
p r o p e r l y v e r i f y h i s a p p l i c a t i o n by s i g n i n g i t b e f o r e a n o t a r y ;
he had n o t p a i d t h e $100 f e e a s r e q u i r e d by s e c t i o n 66-1031(2),
R.C.M.      1947; only one of h i s r e f e r e n c e s ' responses was a c c e p t a b l e ,
t h e o t h e r had been r e t u r n e d w i t h t h e word "unknowrl" w r i t t e n a s an
answer t o many o f t h e q u e s t i o n s ; and, t h e r e was much confusion as
t o ~ h e l t o n ' sp r i o r l i c e n s i n g .
         I n e x p l a n a t i o n of t h e u n s a t i s f a c t o r y r e f e r e n c e r e s p o n s e s ,
Shelton s t a t e d he was t o l d t o t r y and u s e Montana d o c t o r s a s
r e f e r e n c e s b u t he had been i n Montana a very s h o r t time and t h e r e
j u s t was n o t s u f f i c i e n t time f o r Montana d o c t o r s t o g e t t o know
him and h i s q u a l i f i c a t i o n s .          He l a t e r gave f o u r more r e f e r e n c e s t o
t h e Board a t i t s r e q u e s t , b u t two of t h e s e were r e t u r n e d u n d e l i v e r e d .
         The confusion a s t o ~ h e l t o n ' sp r i o r l i c e n s i n g was brought
on by t h e f a c t he was l i c e n s e d t o p r a c t i c e only o s t e o p a t h y i n
Washington and Michigan.                     H i s l i c e n s e w i t h t h e s t a t e of Kentucky could
n o t b e e v a l u a t e d , although t h e Board made s e v e r a l a t t e m p t s t o
determine e x a c t l y what t h e Kentucky l i c e n s e e n t a i l e d , and what
examination was used by t h e Kentucky Medical Examiners i n 1958, when
Shelton took t h e examination.                        The Board was unable t o g e t t h e
r e q u i r e d information.
         The November h e a r i n g f u r t h e r r e v e a l e d t h a t Shelton had
p r a c t i c e d i n several h o s p i t a l s i n t h e s t a t e s where he was l i c e n s e d ;
t h a t he was admitted t o p r a c t i c e i n S t . James Community H o s p i t a l
i n B u t t e , Montana--the            f i r s t Doctor of Osteopathy t o be g r a n t e d
t h e p r i v i l e g e under t h e 1973 amendment t o s e c t i o n 66-1025, R.C.M.
1947; he had been t r a i n e d a t t h e School of Aerospace Medicine and
l a t e r became a m i l i t a r y f l i g h t surgeon.                 Shelton was a l s o recommended
f o r a program t o t r a i n t o b e an a s t r o n a u t p h y s i c i a n , a more sophis-
t i c a t e d branch of t h e a i r f o r c e f l i g h t surgeon t r a i n i n g .                   The r e c o r d
shows t h a t Shelton i s now employed a t t h e Veterans H o s p i t a l i n
Miles C i t y , Montana, where he i s engaged i n n u c l e a r medicine.
       The Montana Board of Medical Examiners reviewed t h e e n t i r e
t r a n s c r i p t and allowed one a d d i t i o n a l month f o r Shelton t o
p r e s e n t any a d d i t i o n a l documentary evidence t h a t he chose t o
present.        O January 9 , 1974, t h e Board e n t e r e d i t s o r d e r and
                 n
n o t i c e of nonacceptance of s h e l t o n l s a p p l i c a t i o n f o r a l i c e n s e by
reciprocity.          That o r d e r was t h e b a s i s of S h e l t o n l s a p p e a l t o t h e
d i s t r i c t c o u r t on February 4 , 1974.
       The p a r t i e s s t i p u l a t e d t o t h e c o n t e n t of t h e r e c o r d t r a n s -
mitted t o the d i s t r i c t court.                 March                     Hon   . Gordon
Bennett e n t e r e d an o r d e r a f f i r m i n g t h e ~ o a r d ' sd e c i s i o n .     Shelton
f i l e d o b j e c t i o n s t o t h e o r d e r and h e a r i n g was s e t and heard on
A p r i l 5 , 1974.      O A p r i l 15, 1974, t h e d i s t r i c t c o u r t e n t e r e d an
                          n
order overruling s h e l t o n l s objections.
       The i s s u e s p r e s e n t e d f o r review on a p p e a l a r e :
        1.    Did t h e Board a c t w i t h i n t h e scope             of i t s c o n s t i t u t i o n a l
and s t a t u t o r y a u t h o r i t y i n denying Shelton a l i c e n s e by r e c i p r o c i t y
t o p r a c t i c e u n l i m i t e d medicine and s u r g e r y i n Montana, and
        2.    Was t h e Board's a c t i o n i n denying t h e l i c e n s e by r e c i -
p r o c i t y and t h e r e a s o n s given supported by r e l i a b l e , p r o b a t i v e and
s u b s t a n t i a l evidence?
        S e c t i o n 66-1011, R.C.M.         1947, of t h e Medical P r a c t i c e Act,
s t a t e s t h e purpose of t h e Act:
       "It i s hereby d e c l a r e d , a s a m a t t e r of l e g i s l a t i v e p o l i c y
       i n t h e s t a t e of Montana, t h a t t h e p r a c t i c e of medicine w i t h i n
       t h e s t a t e of Montana i s a p r i v i l e g e g r a n t e d by t h e l e g i s l a t i v e
       a u t h o r i t y and i s n o t a n a t u r a l r i g h t of i n d i v i d u a l s and t h a t
       i t i s deemed n e c e s s a r y , a s a m a t t e r of such p o l i c y and i n t h e
       i n t e r e s t s of t h e h e a l t h , happiness, s a f e t y and w e l f a r e of t h e
       people of Montana, t o provide laws and p r o v i s i o n s c o v e r i n g
       t h e g r a n t i n g of t h a t p r i v i l e g e and i t s subsequent u s e , con-
       t r o l and r e g u l a t i o n t o t h e end t h a t t h e p u b l i c s h a l l be
       p r o p e r l y p r o t e c t e d a g a i n s t u n p r o f e s s i o n a l , improper, unauthor-
       i z e d and u n q u a l i f i e d p r a c t i c e of medicine and t o l i c e n s e
       competent p h y s i c i a n s t o p r a c t i c e medicine and t h e r e b y provide
       f o r t h e h e a l t h needs of t h e people of Montana. I I
        S e c t i o n 66-1017(1), R.C.M.           1947, then provided t h a t t h e Board
of Medical Examiners s h a l l :
         It*  **      adopt and promulgate such r u l e s and regu-
         l a t i o n s a s t h e board may deem n e c e s s a r y o r proper
         t o c a r r y out t h e p r o v i s i o n s and purposes of t h i s
         a c t which s h a l l b e f a i r , i m p a r t i a l and nondiscrimina-
         tory    * *. f:


         It i s t h e r e f o r e , t h e d u t y of t h e Board t o i n s u r e :
         "J:  **      t h a t t h e public s h a l l be properly protected
         a g a i n s t u n p r o f e s s i o n a l , improper, unauthorized and
         u n q u a l i f i e d p r a c t i c e of medicine and t o l i c e n s e
         competent p h y s i c i a n s t o p r a c t i c e medicine. I t
         The Board must d e c i d e i f a n a p p l i c a n t t o p r a c t i c e medicine i n
Montana i s d u l y q u a l i f i e d and comes w i t h i n t h e mandate given i t
by t h e l e g i s l a t u r e .    To accomplish t h i s , t h e Board r e q u i r e s each
a p p l i c a n t t o f i l l o u t an a p p l i c a t i o n , f u r n i s h r e f e r e n c e s , v e r i f y
t h e a p p l i c a t i o n b e f o r e a n o t a r y , and appear b e f o r e t h e Board f o r a
personal interview.                 It i s t h e burden of t h e a p p l i c a n t t o supply
t h e Board w i t h t h e n e c e s s a r y information.                  It i s t h e d u t y of t h e
Board t o i n v e s t i g a t e t h e       information s u p p l i e d t o determine i f t h e
a p p l i c a n t i s q u a l i f i e d t o p r a c t i c e i n Montana.          S e c t i o n 66-10311,
R.C.M.      1947, r e q u i r e s each a p p l i c a n t t o pay a f e e of $100 t o
d e f r a y t h e c o s t s o f i n v e s t i g a t i o n by t h e Board.
         There h a s long been a c o n f l i c t a s t o t h e p r a c t i c e of Doctors
of Osteopafhy i n a medical world dominated by Doctors of Medicine.
T h i s c o n f l i c t has f i n a l l y been r e s o l v e d i n Montana.                S e c t i o n 66-1025
( 6 ) , R.C.M.      1947, s t a t e s t h a t h o l d e r s of t h e degree of Doctor of
Osteopathy g r a n t e d a f t e r 1955 w i l l be c e r t i f i e d i n t h e same manner
a s provided f o r p h y s i c i a n s .         That s t a t u t e a l s o provides t h e way f o r
c e r t i f i c a t i o n , by e i t h e r p a s s i n g t h e Montana Board Examination, p a s s i n g
t h e f e d e r a l l i c e n s i n g examination o r :
         " ( c ) A v a l i d , unsuspended, and unrevoked l i c e n s e o r
         c e r t i f i c a t e i s s u e d t o t h e a p p l i c a n t on t h e b a s i s of
         an examination by an examining board under t h e laws of
         a n o t h e r s t a t e o r t e r r i t o r y of t h e United S t a t e s o r of
         t h e D i s t r i c t of Columbia o r of a f o r e i g n c o u n t r y whose
         l i c e n s i n g s t a n d a r d s a t t h e time t h e l i c e n s e o r c e r t i f i c a t e
         was i s s u e d were, i n t h e judgment of t h e board, e s s e n t i a l l y
         e q u i v a l e n t t o t h o s e of t h i s s t a t e f o r g r a n t i n g a l i c e n s e
         t o p r a c t i c e medicine, i f under t h e scope of t h e l i c e n s e o r
         c e r t i f i c a t e t h e a p p l i c a n t was a u t h o r i z e d t o p r a c t i c e medicine
         i n t h e o t h e r s t a t e , t e r r i t o r y , o r country."           (Emphasis
         supplied. )
        Applying a l l of t h e above c i t e d l a w s t o t h e f a c t s of t h e
i n s t a n t c a s e , we f i n d t h e Board of Medical Examiners a c t e d w i t h i n
t h e scope of i t s c o n s t i t u t i o n a l and s t a t u t o r y a u t h o r i t y i n denying
Shelton a l i c e n s e by r e c i p r o c i t y t o p r a c t i c e u n l i m i t e d medicine
and s u r g e r y i n t h e s t a t e of Montana.            The Board was n o t a c t i n g
discriminatorily nor capriciously i n i t s denial.
        By f a i l i n g t o supply t h e Board w i t h t h e n e c e s s a r y information
f o r i t t o form an opinion a s t o h i s medical a b i l i t y and h i s moral
q u a l i f i c a t i o n s , Shelton h a s n o t met h i s burden.           He has n o t f u l l y
cooperated w i t h t h e Board, even a f t e r t h e Board accepted h i s i n i t i a l
a p p l i c a t i o n and gave i t f u l l f a i t h and c r e d i t , s u b j e c t t o i n v e s t i g a -
t i o n , by t h e i s s u a n c e of a temporary l i c e n s e t o p r a c t i c e i n Montana
during t h i s period,           The f e e r e q u i r e d    of a l l a p p l i c a n t s was n o t paid.
The r e q u i r e d r e f e r e n c e response was n o t f u r n i s h e d .      He f a i l e d t o t a k e
t h e F l e x Examination a s r e q u i r e d , a f t e r t h e Board o f f e r e d t o waive
t h e basic science section.                The r e c i p r o c i t y requirements from
Michigan and Washington were n o t adequate.                          The Kentucky s t a n d a r d s
a t t h e time he was l i c e n s e d t h e r e could n o t be s a t i s f a c t o r i l y de-
mons t r a t e d   .
        Judgment of t h e d i s t r i c t c o u r t i s affirmed.



                                                      ---
                                                               Justice


W e Concur:




         -   b
 Hon. Arthur Martin, s i t t i n g f o r
Chief J u s t i c e James T. Harrison.